
	
		III
		109th CONGRESS
		2d Session
		S. RES. 606
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Burns (for himself,
			 Ms. Cantwell, Mr. Bennett, Mr.
			 Isakson, Mr. Inhofe,
			 Mr. Allen, Mrs.
			 Boxer, Ms. Murkowski,
			 Ms. Snowe, Ms.
			 Collins, and Mr. Smith)
			 submitted the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Expressing the sense of the Senate with respect to
		  raising awareness and enhancing the state of computer security in the United
		  States, and supporting the goals and ideals of National Cyber Security
		  Awareness Month.
	
	
		Whereas over 205,000,000 Americans use the Internet in the
			 United States, including over 84,000,000 home-users through broadband
			 connections, to communicate with family and friends, manage their finances, pay
			 their bills, improve their education, shop at home, and read about current
			 events;
		Whereas the approximately 26,000,000 small businesses in
			 the United States, who represent 99.7 percent of all United States employers
			 and employ 50 percent of the private work force, increasingly rely on the
			 Internet to manage their businesses, expand their customer reach, and enhance
			 their connection with their supply chain;
		Whereas, according to the Department of Education, nearly
			 100 percent of public schools in the United States have Internet access, with
			 approximately 93 percent of instructional classrooms connected to the
			 Internet;
		Whereas having access to the Internet in the classroom
			 enhances the education of our children by providing access to educational
			 online content and encouraging responsible self-initiative to discover research
			 resources;
		Whereas, according to the Pew Institute, almost 9 in 10
			 teenagers between the ages of 12 and 17, or 87 percent of all youth
			 (approximately 21,000,000 people) use the Internet, and 78 percent (or about
			 16,000,000 students) say they use the Internet at school;
		Whereas teen use of the Internet at school has grown 45
			 percent since 2000, and educating children of all ages about safe, secure, and
			 ethical practices will not only protect their computer systems, but will also
			 protect the physical safety of our children, and help them become good cyber
			 citizens;
		Whereas the growth and popularity of social networking
			 websites have attracted millions of teenagers, providing them with a range of
			 valuable services;
		Whereas teens should be taught how to avoid potential
			 threats like cyber bullies, online predators, and identity thieves that they
			 may encounter while using cyber services;
		Whereas the critical infrastructure of our Nation relies
			 on the secure and reliable operation of information networks to support our
			 Nation's financial services, energy, telecommunications, transportation, health
			 care, and emergency response systems;
		Whereas cyber security is a critical part of the overall
			 homeland security of our Nation, in particular the control systems that control
			 and monitor our drinking water, dams, and other water management systems, our
			 electricity grids, oil and gas supplies, and pipeline distribution networks,
			 our transportation systems, and other critical manufacturing processes;
		Whereas terrorists and others with malicious motives have
			 demonstrated an interest in utilizing cyber means to attack our Nation;
		Whereas the mission of the Department of Homeland Security
			 includes securing the homeland against cyber terrorism and other
			 attacks;
		Whereas Internet users and our information infrastructure
			 face an increasing threat of malicious attacks through viruses, worms, Trojans,
			 and unwanted programs such as spyware, adware, hacking tools, and password
			 stealers, that are frequent and fast in propagation, are costly to repair, and
			 disable entire computer systems;
		Whereas, according to Privacy Rights Clearinghouse, since
			 February 2005, over 90,000,000 records containing personally-identifiable
			 information have been breached, and the overall increase in serious data
			 breaches in both the private and public sectors are threatening the security
			 and well-being of the citizens of the United States;
		Whereas consumers face significant financial and personal
			 privacy losses due to identity theft and fraud, as reported in over 686,000
			 consumer complaints in 2005 received by the Consumer Sentinel database operated
			 by the Federal Trade Commission;
		Whereas Internet-related complaints in 2005 accounted for
			 46 percent of all reported fraud complaints received by the Federal Trade
			 Commission;
		Whereas the total amount of monetary losses for such
			 Internet-related complaints exceeded $680,000,000, with a median loss of $350
			 per complaint;
		Whereas the youth of our Nation face increasing threats
			 online such as inappropriate content or child predators;
		Whereas, according to the National Center For Missing and
			 Exploited Children, 34 percent of teens are exposed to unwanted sexually
			 explicit material on the Internet, and 1 in 7 children report having been
			 approached by an online child predator;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of computer security and enhance the level of computer and national
			 security in the United States;
		Whereas the mission of National Cyber Security Alliance is
			 to increase awareness of cyber security practices and technologies to
			 home-users, students, teachers, and small businesses through educational
			 activities, online resources and checklists, and public service announcements;
			 and
		Whereas the National Cyber Security Alliance has
			 designated October as National Cyber Security Awareness Month, which will
			 provide an opportunity to educate the people of the United States about
			 computer security: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Cyber Security Awareness Month; and
			(2)will work with
			 Federal agencies, national organizations, businesses, and educational
			 institutions to encourage the development and implementation of existing and
			 future computer security voluntary consensus standards, practices, and
			 technologies in order to enhance the state of computer security in the United
			 States.
			
